                                81,7(' 67$7(6 ',675,&7 &2857
                                            IRU WKH
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV $QWKRQ\ -DPDO &RDU                                               'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: (GGLH - 6PLWK 6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU
PRGLILFDWLRQ RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI $QWKRQ\ -DPDO &RDU ZKR XSRQ DQ HDUOLHU SOHD RI
JXLOW\ WR 86&  E 7UDYHOLQJ LQ ,QWHUVWDWH &RPPHUFH IRU WKH 3XUSRVH RI (QJDJLQJ LQ D 6H[XDO
$FW ZLWK D -XYHQLOH  &RXQWV ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH
RQ -XO\   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG
WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI 
PRQWKV

   $QWKRQ\ -DPDO &RDU ZDV UHOHDVHG IURP FXVWRG\ RQ 'HFHPEHU   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6 ,W LV UHFRPPHQGHG WKDW WKH FRXUW VWULNH WKH FRQGLWLRQ WKDW WKH GHIHQGDQW VKDOO IXUWKHU DELGH E\
WKH UXOHV DQG UHJXODWLRQV RI WKH (DVWHUQ 'LVWULFW RI 1RUWK &DUROLQD 6H[ 2IIHQGHU 3URJUDP DQG LQ OLHX WKHUHRI
LPSRVH VSHFLILHG FRQGLWLRQV ZKLFK KDYH EHHQ LQGLYLGXDOL]HG WR PHHW WKH VSHFLILF QHHGV RI WKH GHIHQGDQW

7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO QRW HQWHU DGXOW ERRNVWRUHV VH[ VKRSV FOXEV RU EDUV ZLWK H[RWLF RU WRSOHVV
      GDQFHUV RU PDVVDJH SDUORUV

    7KH GHIHQGDQW VKDOO QRW XVH SXUFKDVH SRVVHVV SURFXUH RU RWKHUZLVH REWDLQ DQ\ FRPSXWHU RU
      HOHFWURQLF GHYLFH WKDW FDQ EH OLQNHG WR DQ\ FRPSXWHU QHWZRUNV EXOOHWLQ ERDUGV LQWHUQHW LQWHUQHW
      VHUYLFH SURYLGHUV RU H[FKDQJH IRUPDWV LQYROYLQJ FRPSXWHUV XQOHVV DSSURYHG E\ WKH 86 3UREDWLRQ
      2IILFHU

    7KH GHIHQGDQW VKDOO QRW SRVVHVV DQ\ OHJDO RU LOOHJDO SRUQRJUDSKLF PDWHULDO LQFOXGLQJ DQ\ PDWHULDOV
      GHSLFWLQJ DQGRU GHVFULELQJ FKLOG SRUQRJUDSK\ DQGRU VLPXODWHG FKLOG SRUQRJUDSK\ DV GHILQHG
      LQ  86&   QRU VKDOO WKH GHIHQGDQW HQWHU DQ\ ORFDWLRQ ZKHUH VXFK PDWHULDOV FDQ EH DFFHVVHG
      REWDLQHG RU YLHZHG LQFOXGLQJ SLFWXUHV SKRWRJUDSKV ERRNV ZULWLQJV GUDZLQJV YLGHRV RU YLGHR
      JDPHV

    7KH GHIHQGDQW VKDOO QRW KDYH DQ\ VRFLDO QHWZRUNLQJ DFFRXQWV ZLWKRXW WKH DSSURYDO RI WKH 86
      3UREDWLRQ 2IILFHU

    7KH GHIHQGDQW VKDOO QRW SXUFKDVH SRVVHVV RU FRQWURO DQ\ FDPHUDV FDPFRUGHUV RU PRYLH FDPHUDV
      ZLWKRXW SULRU DSSURYDO RI WKH 86 3UREDWLRQ 2IILFH

    7KH GHIHQGDQW VKDOO QRW RZQ XVH RU KDYH DFFHVV WR WKH VHUYLFHV RI DQ\ FRPPHUFLDO PDLO UHFHLYLQJ
      DJHQF\ SRVW RIILFH ER[ RU VWRUDJH XQLW ZLWKRXW SULRU DSSURYDO IURP WKH 86 3UREDWLRQ 2IILFHU 7KH
      GHIHQGDQW VKDOO SURYLGH WKH 86 3UREDWLRQ 2IILFHU ZLWK D OLVW RI DOO 32 %R[HV DQGRU VWRUDJH XQLWV
      WR ZKLFK WKH GHIHQGDQW KDV DFFHVV
$QWKRQ\ -DPDO &RDU
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 
([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

                                                     , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                     LV WUXH DQG FRUUHFW
                                                     V (GGLH - 6PLWK
                                                     (GGLH - 6PLWK
                                                     6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU
                                                      5RZDQ 6WUHHW 6XLWH 
                                                     )D\HWWHYLOOH 1& 
                                                     3KRQH 
                                                     ([HFXWHG 2Q 0DUFK  

                                       25'(5 2) 7+( &2857

                                 28th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB               March
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
